Opinion issued September 16, 2021




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00726-CV
                             ———————————
                      SUNNY NICOLE YOUNG, Appellant
                                           V.
         SURPLUS SALES & AUCTION COMPANY, INC., Appellee


                     On Appeal from the 190th District Court
                              Harris County, Texas
                        Trial Court Case No. 2019-85967


                           MEMORANDUM OPINION

      Appellant, Sunny Nicole Young, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                          2